DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 09, 2021 has been entered.
Election/Restrictions
Newly submitted claims 221-235 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally presented claims are directed to an apparatus while the newly added claims are directed to a method of analyzing a sample.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 221-235 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 14, 17 and 76 are objected to because of the following informalities: 	 	Regarding claim 14, the limitation “wherein one of the spacer height is 5 µm” should probable read “wherein a height of one of the spacers 5 µm”.   	Regarding claim 17, the limitation “the plate” in line 2 should read “the first plate” for consistency. 	Regarding claim 76, the limitation “wherein one of the spacer height is 30 µm” should probable read “wherein a height of one of the spacers 30 µm”.   	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	analyzing device in claim 59.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 74, 76 and 149 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 10 recite the limitation "the inter-spacer distance," however, there is insufficient antecedent basis for this limitation in the claim.
Claims 74 and 76 recite the limitation "wherein the spacers have a pillar shape," however, the limitation is unclear. Independent claim 1 requires spacers having a pillar 
Claim 149 recite the limitation "wherein the first and second sample contact areas of the first plate or the first and second sample contact areas of the second plate are between a pair of electrodes" however, it is not clear if the pair of electrodes are between each of the sample contact areas or between first and second contact areas. Further clarification is requested and appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 17 is/are rejected because the limitation “wherein the first plate comprises more than two sample contact areas” fails to further limit the subject matter of the claim upon which it depends. The newly added limitation further broadens the claimed subject matter by reciting additional sample contact areas wherein the independent claim 1 requires two sample contact areas. It is suggested to amend the independent claim to . 	 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7, 9-14,16-18, 35, 59, 65-68, 70, 73-78, 80-81, 83-84, 86, 139, 141, 149, 154, 187 and 217-220 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al. (previously cited, US 7,223,592) (hereinafter “Shea”) in view of Fang et al (previously cited, US 2009/0298116) (hereinafter “Fang”).
Regarding claims 1, 4, 6-7, 16 and 86, Shea discloses a device for analyzing a sample (device for performing array based assay; see Abstract),  	a first plate (substrate (2,12,22), see FIGS. 1-3 and 5; col. 20, ll. 8-13; col. 22, ll. 32-46), a second plate (substrate (110); see FIGS. 4-5; col. 26, ll. 8-11), and spacers (barriers/separators; see col. 19, ll. 45-59; col. 20, ll. 33-50; col. 21, ll. 6-13; col. 22, ll. 32-46; FIGS. 1-5), wherein:  	i.  the first and second plates are movable relative to each other into different configurations, including an open configuration and a closed configuration (as shown in FIGS. 6A-B and 5, substrate (12) positioned within a clamping device and being Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. It would therefore have been obvious to one of ordinary skill in the art to have modified the thickness of the plate of Shea since changes in the thickness of the plate would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of Shea. 	Modified Shea disclose the structure of the claimed device. Modified Shea further and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further  See MPEP § 2115.
Regarding claims 9-10, modified Shea further discloses wherein the spacers are spaced apart along the inner surface of the first plate (see Shea, FIGS. 2, 5 and 6b). Modified Shea does not explicitly disclose wherein the spacers have an inter-spacer distance in each sample contact area. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacing between the spacers of modified Shea to have an inter-spacing in each sample contact area for the purpose achieving sample contact areas having uniform height. One of ordinary skill in the art would have been motivated to make said modification since Shea is concerned with uniformly contacting and distributing the sample with the reactants (see Shea, col. 19, ll. 38-44).  Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A).
Regarding claim 11, modified Shea further discloses wherein the first and second sample contact areas are spaced apart (see Shea, e.g., FIGS. 2 and 6B). Modified Shea, however, does not explicitly disclose wherein a separation between edges of the first and the second sample contact areas of each plate is from 20 µm to 1 mm. However, changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A).
Regarding claim 12, modified Shea further discloses wherein the first and second sample contact areas are spaced apart of each plate (see Shea, e.g., FIGS. 2 and 6B). Modified Shea, however, does not explicitly disclose wherein a separation between edges of the first and the second sample contact areas is from 100 µm to 500 µm. However, changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A).
Regarding claim 13, modified Shea discloses the height of the spacers set forth in claim 1. As to the height of the layer, it is noted that the sample forming the layer is material worked on and not an element of the claimed device. It is noted that neither  See MPEP § 2115. 	The device of modified Shea meets all of the structural features of claimed device and therefore meets the limitations in claim 13.
Regarding claim 14, Shea does not explicitly disclose wherein a height of one of the spacers 5 µm. However, Shea does disclose that the height of the spacers or the sample contact areas can be selectively varied (see Shea, col. 20, ll. 51-59). Shea further discloses wherein the assay areas are contacted with a sample with uniformly distributed reactants (see Shea, col. 19, ll. 38-44). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of one of the spacers of Shea to have a height of 5 µm since Shea discloses that the height of the spacers can be varied. It’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.
Regarding claim 17
Regarding claim 18, modified Shea does not explicitly disclose wherein a smallest separation between edges of neighboring sample contact areas is larger than the distance that a target analyte and detection agent can diffuse in a relevant time, wherein the relevant time is:   	i.    about equal to or longer than the time that it takes for the target analyte to diffuse across the thickness of the uniform thickness layer at the closed configuration; and  	ii.    shorter than the time that it takes for the target analyte to laterally diffuse across the linear dimension of the predetermined area of the binding site. 	However, modified Shea does disclose wherein the first and second sample contact areas are spaced apart (see Shea, e.g., FIGS. 2 and 6B). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance of the spacing between the sample contact areas of modified Shea to have the claimed spacing since changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea. One ordinary skill in the art would have been motivated to make said modification for the purpose of preventing the target analyte and detection agents to diffuse to adjacent sample contact areas and thereby prevent cross contamination of the samples. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A). Furthermore, it is noted that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 35, modified Shea further discloses wherein the spacers are spaced apart along the inner surface of the first plate (see Shea, FIGS. 2, 5 and 6b). Modified Shea does not explicitly disclose wherein the spacers are arranged periodically. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacers modified Shea to have the claimed arrangement since changes of the arrangements of the spacers on the first plate of modified Shea would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea.. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc.
Regarding claim 59, modified Shea further discloses an analyzing device for measuring a target analyte-related signal that is selected from the group consisting of:   	i.    luminescence selected from photoluminescence, electroluminescence, and electrochemiluminescence;  	ii.    light absorption, reflection, transmission, diffraction, scattering, or diffusion;  	iii.    surface Raman scattering;  	iv.    electrical impedance selected from resistance, capacitance, and inductance; 	v.    magnetic relaxivity; and  	vi.    any combination of i-v.  	See Shea at col. 29, lines 33-36 and 44-51.
Regarding claim 65, modified Shea further discloses wherein one or both plate inner surfaces comprise one or a plurality of amplification sites (sample containing areas contacting samples (s) on substrate (12); see, e.g., FIG. 6B). The sites are structurally the same as the instant sites and thus each is fully capable of amplifying the target analyte-related signal when the target analyte is within 500 nm from an amplification site. Furthermore, Applicant is reminded that the target analyte is material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claims 66-67, modified Shea differs from the instant claim regarding the dimension of the plates. It’s noted that the courts have held where the only Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Therefore, changes in the thickness of the plates of modified Shea would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claim 68, modified Shea does not explicitly disclose wherein each of the plates has an area of less than 5 cm2. However, modified Shea does discloses wherein the one or more arrays on of the plates cover an area of less than 1 cm2. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the area of the plates of modified Shea since changes in the area of the plates would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea. It is further noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 70, 
Regarding claim 73, modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea). Modified Shea further discloses wherein the spacers are spacers with a cross sectional shape selected from round, polygonal, circular, square, rectangular, oval, elliptical, or any combination of the same (see FIG. 5 of Shea).
Regarding claim 74 and 75, modified Shea discloses wherein the spacers have a pillar shape and a flat top surface (see FIG. 5 of Shea), but does not explicitly disclose, wherein, for each spacer, the ratio of the lateral dimension of the spacer to its height is at least 1. However, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Therefore, changes in the ratio of the lateral dimension of the spacer to the its height of modified Shea would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claim 76, Shea does not explicitly disclose wherein a height of one of the spacers 30 µm. However, Shea does disclose that the height of the spacers or the sample contact areas can be selectively varied (see Shea, col. 20, ll. 51-59). Shea further discloses wherein the assay areas are contacted with a sample with uniformly distributed reactants (see Shea, col. 19, ll. 38-44). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified 
Regarding claim 77, modified Shea discloses wherein the spacers have a pillar shape and a flat top surface (see FIG. 5 of Shea), but does not explicitly disclose, wherein, and the spacers comprise sidewall corners that have a round shape with a radius of curvature at least 1 µm. However, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the pillars of modified Shea since changes in the top surface of the spacers of modified Shea to have a round shape with a radius of curvature of at least 1 µm would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claim 78, modified Shea does not explicitly disclose wherein the spacers have a density of at least 100/mm2. However, it would have been obvious to 2 would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claims 80 and 81, modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea). Modified Shea does not explicitly disclose wherein the spacers have a filling factor of at least 1%, wherein the filling factor is the ratio of the spacer area in contact with the layer of uniform thickness to the total plate area in contact with the layer of uniform thickness. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacers area and the total area of the plates such that the filling factor of at least 1%. One of ordinary skill would have been motivated to make said modification because said modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea. Furthermore, Applicant is reminded that the layer is material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. 
Regarding claim 83, modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea). 	It should be noted that claim 83 is a “product-by-process" claim, and the process step of "wherein the spacers are fixed on a plate by directly embossing the plate or injection molding the plate" does not imply any structural difference between the structure of the claim and that of the reference. 
Regarding claim 84, modified Shea discloses wherein the first plate, second plate and spacer are formed of polystyrene (see col. 20, ll. 15-24; col. 21, ll. 6-9).
Regarding claim 139, Applicant is reminded that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 141, modified Shea further discloses wherein the second plate has, on at least one of the sample contact areas, a storage site that has a predetermined lateral area and contains a detection agent, that upon contacting the sample, dissolves and diffuses in the sample (substrate (110) including an arrays of binding agents specific to the analyte of interest is contacted with the first substrates; see Shea, col. 4, ll. 19-32; col. 23, ll. 17-26; col. 29, ll. 33-36).
Regarding claim 149
Regarding claim 154, modified Shea does not explicitly disclose wherein each of the plates has an area of less than 2 cm2. However, modified Shea does discloses wherein the one or more arrays on of the plates cover an area of less than 1 cm2. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the area of the plates of modified Shea since changes in the area of the plates would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea. It is further noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 187, Applicant is reminded that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 217, modified Shea does not explicitly disclose a reagent that lyses cells in the sample. Modified Shea, however, discloses wherein the device can include reagents (e.g., sample preparation reagents; see col. 18, lines 59-63 and col. 31, lines 7-19). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the reagent of the device of 
Regarding claim 218, it should be noted that claim 218 is a “product-by-process" claim, and the process steps recited in the claim do not imply any structural difference between the structure of the claim and that of the reference.
Regarding claim 219-220, modified Shea discloses all of the structural features of the claimed device and the device can be used with a smart phone.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea in view of Fang as applied to claim 1 above, and further in view of Hoh et al (newly cited, US 2013/0189671) (hereinafter “Hoh”).
Regarding claim 8, modified Shea discloses the limitations of the device of claim 1. Modified Shea discloses wherein the spacers arranged between the first and second plates and wherein the first and second plates are movable relative to each other. The first and second plates are coupled to one another in the second configuration. However, modified Shea does not explicitly disclose wherein the first and second plate are connected by a hinge and are movable relative to each other around a hinge. 	Hoh discloses a first plate (FIG. 2A: plate 22; ¶ [0063]), a second plate (28), and spacers arranged between the first and second plates (FIG. 2A: spacers 32; ¶ [0052]). .
Claims 19 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea in view of Fang as applied to claim 1 above, and further in view of Verrant et al. (previously cited, US 9,873,118) (hereinafter “Verrant”).
Regarding claim 19, modified Shea discloses the limitations of the device of claim 1.  	Modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea).  	Modified Shea does not explicitly discloses wherein there is no fluidic isolation between neighboring sample contact areas. 	Verrant discloses a device comprising a first plate (upper panel (52); see FIG. 20), a second plate (plate 44), and spacers (88) arranged between the first and second 
Regarding claim 87, modified Shea discloses wherein the first plate (12) has, on at least one of the sample contact areas, a binding site (i.e.., site containing the sample; see FIGS. 6B of Shea) that has a predetermined lateral area and contains a capture agent capable of binding and immobilizing the target analyte (a sample is disposed on the inner surface of the substrate (12); see Shea at col. 25, line 64 to col. 26, line 7; col. 22, ll. 62 to col. 23, ll. 17; col. 26, ll. FIGS. 5 and 6B).  	Modified Shea further discloses wherein the second plate has, on at least one of 
 	Modified Shea does not explicitly disclose wherein a smallest separation between edges of neighboring sample contact areas is larger than the distance that a target analyte or detection agent can diffuse in a relevant time, wherein the relevant time is:   	i.    about equal to or longer than the time that it takes for the target analyte to diffuse across the thickness of the uniform thickness layer at the closed configuration; and  	ii.    shorter than the time that it takes for the target analyte to laterally diffuse across the linear dimension of the predetermined area of the binding site. 	However, modified Shea does disclose wherein the first and second sample contact areas are spaced apart (see Shea, e.g., FIGS. 2 and 6B). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance of the spacing between the sample contact areas of modified Shea to have the claimed spacing since changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea. One ordinary skill in the art would have been motivated to make said modification Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A). Furthermore, it is noted that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 	Modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea).  	Modified Shea does not explicitly discloses wherein there is no fluidic isolation between neighboring sample contact areas. 	Verrant discloses wherein the spacers (88) are spaced apart and no-fluidic isolation between neighboring sample contact areas (i.e., not fluidic isolation between chambers 52 and chamber 82; see FIG. 20 of Verrant). 	In view of Verrant, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the spacers of Shea with that of Verrant because said modification would have been nothing more than the simple substitution of one known spacers for another for the predictable result of spacing two .
Claims 71-72, 79 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea in view of Fang as applied to claim 1 above, and further in view of Kaiser et al (US 8,633,013) (hereinafter “Kaiser”).
Regarding claims 71-72, 79 and 82, modified Shea discloses the limitations of the device of claim 1.  	Modified Shea does not explicitly disclose wherein at least one of the plates is made of a flexible polymer.  	Kaiser discloses an assay device comprising a first plat and a second plate (see, e.g., FIG. 2). Kaiser further discloses wherein at least one of the plates is made of a flexible materials (see col. 2, lines 2-7; col. 12, lines 65-67). 	In view of Kaiser, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of one of the plates of modified Shea with the flexible material of Kaiser because such modification would have been the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   	Modified Shea does not explicitly disclose wherein the thickness of the flexible .
Response to Arguments
Applicant’s amendments have overcome the objection(s) to the claim(s) from the previous Office Action.
Applicant’s amendments have overcome the 112(b) rejection(s) from the previous Office Action.
Applicant's arguments filed on August 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination does not disclose all of the elements of the claimed invention. Applicant states that the Shea and Fang’s devices and method are designed for the purposes distinctly different than the present invention and achieved using different working principle and device structures (e.g., Shea and Fang do not use CROF principle nor the pillar spacers). See Remarks at page 25, last two paragraphs. 
In response to applicant's argument that Shea and Fang do not use CROF principle, a recitation of the intended use of the claimed invention must result in a and not elements of the claimed device. It is further noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115. Further, as discussed in the rejection, Shea discloses pillars that are employed as spacers between two plates. Thus, Applicant’s argument is not persuasive.
It is suggested to further structurally define the structure of the pillars relative to the plate and how the pillars allow fluid movement within the sample area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dultz discloses a first plate, a second plate, pillars and a plurality of sample contact areas.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799